Citation Nr: 1704245	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-29 147	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial evaluation (rating) in excess of 20 percent for degenerative arthritis of the left knee (left knee disability).   

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to June 2008.

This matter comes before the Board of the Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In September 2009, a decision by a Decision Review Officer (DRO) increased the Veteran's initial disability rating from 10 percent to 20 percent for the left knee condition.  Because the Veteran did not indicate that he is satisfied with this decision, the issue is still on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim for an increased evaluation remains in controversy where less than the maximum available benefits is awarded).  

In January 2013, the Board remanded the matter for additional development.  The case was returned to the Board in August 2015 and the Board remanded the issue of the left knee disability for an addendum medical opinion.  After development was completed, the Board denied an increased rating for the left knee disability and awarded a separate rating based on left knee instability in April 2016.  The Board also determined that TDIU was not before the Board at that time. 

The Veteran timely appealed the Board's denial and TDIU determination to the United States Court of Appeals for Veterans Claim (Court).  In October 2016, both parties filed a Joint Motion for Partial Remand (JMR) and requested that the Court vacate the Board's decision, excluding the Board's award of a separate rating for left knee instability.  In November 2016, the Court granted the JMR and remanded the matter to the Board for action consistent with the JMR.


FINDINGS OF FACT

1. The Veteran's left knee disability has been manifested by complaints of painful motion with forward flexion to, at worst, 85 degrees but to 55 degrees with pain.

2. The Veteran was diagnosed with a medial meniscal tear in the left knee, and underwent a partial medial meniscectomy and chondroplasty of the patella on March 6, 2012.  Post-op, the left knee disability has been manifested by symptoms of locking, pain, and effusion. 

3.  From 2008 until April 2014, the Veteran was employed in full-time positions with the federal government, consistently earning over $75,000 per year.  Therefore, his service-connected disabilities did not render him unable to obtain or maintain a substantially gainful occupation prior to April 17, 2014.

4.  As of April 17, 2014, the Veteran has been assigned a 100 percent schedular rating and special monthly compensation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2016).

2.  The Board replaces the current 20 percent evaluation of degenerative arthritis of the left knee based on limitation of flexion under Diagnostic Code 5010-5260 with a 20 percent rating under Diagnostic Code 5258 effective from March 6, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2016).

3. The criteria for a TDIU were not met prior to April 17, 2014, and the claim for TDIU is moot on and after that date.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 
  
Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

The Veteran is currently rated at 20 percent under Diagnostic Code 5010-5260 for his left knee disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.   In this case, the appropriate code is Diagnostic Code 5260.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if 
there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

In light of the medical evidence, the Board additionally considered whether the Veteran would be entitled to a compensable rating under Diagnostic Codes 5257, 5258, and 5259.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Code 5257, governing recurrent subluxation or lateral instability, awards 10 percent for slight impairment, 20 percent for moderate impairment, and 30 percent for a severe impairment.  Diagnostic Code 5258 awards a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, effusion into the joint.  Diagnostic Code 5259 awards a 10 percent rating for cartilage, semilunar, removal of, symptomatic.  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Evaluation Analysis

The Veteran contends that he is entitled to an increased initial evaluation for his left knee disability.  Specifically, at the January 2013 VA examination, the Veteran reported symptoms of joint instability, crackling, and popping, and that he fell numerous times prior to his left knee surgery.

The Veteran's VA records show consistent complaints of chronic knee pain from February 2009 to July 2013.  The Veteran denied falls in a May 2011 VA record.  Diagnostic testing from September 16, 2011 CAPRI records revealed small joint effusion with no evidence for fracture or significant degenerative change, as well as minimal lateral subluxation of the bilateral patellae.  Private records show that the Veteran underwent a partial meniscectomy for his left knee on March 6, 2012.  In a July 2012 VA record, the Veteran was noted as a fall risk and provided a wheelchair.  

Throughout the appeals period, the Veteran was afforded three VA examinations and one addendum medical opinion to assist in determining the severity of his left knee disability.  In June 2008, the Veteran reported chronic knee pain, weakness, stiffness, redness, giving way, lack of endurance, and locking, but no swelling, heat, fatigability, and dislocation.  He further reported that the left knee gave out continuously and unexpectedly and that he could not run without pain or perform deep knee squats.  A physical examination revealed initial forward flexion to 90 degrees with pain that was additionally limited by 5 degrees due to pain and weakness following repetitive use.  The medial and lateral collateral ligaments stability and meniscus tests were normal.  Diagnostic testing showed degenerative arthritis.

The Veteran was afforded another examination in August 2009.  He reported constant pain in the left knee that was aggravated by walking or running, and that he experienced flare-ups that lasted two to three days.  A physical examination revealed flexion to 85 degrees but to 55 degrees with pain and mild infrapatellar effusion and crepitus on extension and flexion.  There was also marked patellar tenderness and enlarged tibial tuberosity compatible with mild to moderate Osgood-Schlatter disease.  The knee itself was stable to varus, valgus, and anterior drawer testing.  The examiner reported no additional loss of motion after repetitive motion testing.

The Veteran was afforded a third VA examination in January 2013.   The Veteran reported experiencing flare-ups twice per week that would confine him to bed for the entire day.  In the year prior to the surgery, the Veteran reported he had joint instability and fell approximately twenty times without injury.  He also experienced swelling in his knee, severe popping, and joint cracking.   A physical examination revealed flexion to 120 degrees with pain after initial testing.  The examiner noted no additional limitation of motion following repetitive use testing and no functional loss or impairment of the knee.  There was tenderness or pain to palpation, and the Veteran had abnormal posterior instability test results, but no ankylosis.  The examiner noted that the Veteran's left knee disability impacted his ability to work and that the Veteran reported a decreased ability to perform manual labor due to his walking, lifting, exercising, sitting, and squatting limitations.  In the section for meniscal conditions and meniscal surgery, the examiner noted that the Veteran had a meniscal tear, frequent episodes of joint locking, pain, and effusion.  He further noted that the Veteran did not have a meniscectomy and had no residual signs or symptoms due to a meniscectomy.  Because the Veteran underwent a left knee meniscectomy in March 2012, which was noted by the examiner in the section for medical history, the Board remanded the matter for a medical opinion to clarify whether the Veteran's described symptoms existed before or after his surgery. 

In compliance with the August 2015 remand, an addendum medical opinion was issued in October 2015.  The examiner noted that the January 2013 examination report's section regarding meniscal conditions and surgery was inaccurate because the Veteran underwent a left knee meniscectomy in 2012.  He clarified that the Veteran's complaints of frequent joint locking, pain, and effusion regarded post-operation function.  In making this assessment, the examiner relied on other sections of the examination report and the Veteran's post-operative medical records.  He concluded that the Veteran had frequent episodes of joint locking, joint pain, and joint effusion related to his left knee disability after the operation.   

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

First, the Veteran is not entitled to a higher rating under Diagnostic Code 5260 for limitation of flexion.  In making this determination, the Board found the VA examination results from June 2008, August 2009 and January 2013 probative because they included range of motion testing and the necessary DeLuca findings.  Although the January 2013 examination report was inadequate with regard to the meniscus section, there is no evidence to show that the range of motion testing was inaccurate.   

The initial 10 percent rating was assigned based on arthritis with painful, limited motion (90 degrees), but not limited to the point where it was compensable under the appropriate diagnostic code.  The 20 percent rating was granted based on pain beginning at 55 degrees on the 2009 VA examination, along with effusion, tenderness and crepitus.  It must be noted, however, when strictly looking at the rating criteria, even with worsening limitation of motion, he still did not meet the criteria for a 20 percent rating under Diagnostic Code 5260 - which would be flexion limited to 30 degrees.  Even a compensable (10 percent) rating would require limitation of flexion to 45 degrees.  

Therefore, in looking only at limitation of flexion, the highest rating warranted would be 10 percent based on arthritis with painful, limited motion, but not limited such that a compensable rating could otherwise be assigned.  However, the Veteran was granted 20 percent by the RO and the Board will not reduce that.

Second, extension has never been limited to at least 10 degrees so consideration of Diagnostic Code 5261 is not warranted. 

Third, as discussed more fully above, the Veteran underwent a left knee meniscectomy in March 2012.  Under Diagnostic Code 5258, a single 20 percent rating is warranted for dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The 2013 VA examination, in conjunction with the 2015 addendum, showed such symptoms.

Without deciding whether separate ratings could be assigned under Diagnostic Codes 5260 and 5258, the facts of this particular case show such separate ratings would not, in fact, be warranted.  Separate ratings are assigned based on symptomatology.  Here, as discussed more fully above, the current 20 percent rating under Diagnostic Code 5260 is not warranted.  In other words, while the Veteran clearly had meniscal symptoms in 2012 warranting consideration of Diagnostic Code 5258, he did not separately have compensable limitation of flexion symptoms that would warrant an additional rating under Diagnostic Code 5260.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

While the Veteran's knee disability has not been manifested by compensable limitation of flexion at any time during the appeal period, he did have symptoms of joint pain, effusion, and locking which apparently led to surgical intervention in March 2012.  This more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258.  Consequently, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted as that code is more appropriate once the medical evidence showed such symptoms.  

As noted above, even assuming for the sake of argument that separate ratings could be assigned under Diagnostic Codes 5260 and 5258, such ratings are not warranted based on the facts in this case because the Veteran did not have symptoms separately meeting the criteria under 5260.  Therefore, the 20 percent rating under Diagnostic Code 5258 will REPLACE the 20 percent rating under Diagnostic Code 5260.  This change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's knee disability remains the same - at 20 percent - despite the change in diagnostic code.  

In summary, the Board will leave in place the 20 percent rating granted under Diagnostic Code 5260 even though the criteria for this rating were not met.  The Board is assigning a 20 percent rating under Diagnostic Code 5258 beginning March 6, 2012, because his symptoms met the criteria for a rating under that code with the surgery.  Therefore, the Board will replace the 20 percent rating under Diagnostic Code 5260 with a 20 percent rating under Diagnostic Code 5258 as of March 6, 2012.  As discussed, a separate rating is not warranted under Diagnostic Code 5260 because limitation of flexion was not shown to a degree that a separate rating would be justified.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's knee disability is manifested by symptoms of pain, weakness, "locking," and instability.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Additionally, the Veteran has been separately rated for his complaints of instability.  Thus, the Veteran's symptoms have been explicitly addressed by the rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

TDIU Analysis

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As the TDIU claim is considered part of the claim for an increase for the knee condition, the period on appeal extends to 2008.  At that time the Veteran's combined evaluation was 80 percent disabling for all of his service-connected disabilities, including a 50 percent disability rating for posttraumatic stress disorder (PTSD).  Accordingly, the Veteran satisfied the initial eligibility requirements for TDIU. 

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

The Veteran's April 2014 application for increased compensation based on unemployability shows that, from November 2008 to September 2010, he was employed full-time in an administrative position (budget) by the Department of the Air Force.  He estimated that he lost approximately 100 hours due to illness and his highest gross earnings per month were $6,400.  From October 2010 to December 2012, the Veteran was employed full-time in an administrative position (budget) by the U.S. Forest Service.  He estimated that he lost approximately 160 hours due to illness and his highest gross earnings per month were $6,233.  From January 2013 to April 2014, the Veteran was employed full-time in a sedentary administrative position (budget) by VA.  He estimated that he lost approximately 301 hours due to illness.  In the April 2014 employer's response to the request for employment information, the Veteran's most recent employer indicated that the Veteran earned $80,276 in the 12 months prior to his retirement and his last date was April 17, 2014. 

The Veteran reported that he stopped working on April 15, 2014 due to his conditions in a Social Security Administration (SSA) disability application.  He stated that he worked full-time in a military office from August 1983 to July 2008 and full-time as a budget analyst for the federal government from September 2008 to April 2014.  

The Veteran was afforded several VA examinations throughout the period on appeal to assist in assessing the severity of his service-connected disabilities.  In July 2008, after examining the Veteran's back, neck, knees, and left arm conditions, the examiner assessed that the Veteran was limited in his ability to use his left arm, including for heavy lifting.  In September 2009, after assessing the Veteran's left knee, the examiner determined that the Veteran is "not significantly limited at this point."  At that examination, the Veteran reported that walking any distances and standing for more than 30 minutes caused pain, but that he could perform house and yard work, including mowing the lawn.  The Veteran also stated that he was currently working as a program manager and did not have any limitations to his usual work, except that standing for presentations caused pain in his knees. 

In August 2012, the examiner noted that the Veteran reportedly took 90 days off work from February 2012 to May 2012 due to severe cervical pain, bilateral knee pain, shoulder pain, low back pain, surgeries, and a gastrointestinal bleed.  The Board notes that the Veteran was awarded a temporary total disability rating and special monthly compensation based on housebound criteria from March 6, 2012 to May 1, 2012 due to treatment necessitating convalescence.  In outlining limitations on the Veteran's abilities, the examiner noted there was no limitation to sitting.  The Veteran was afforded another VA examination in January 2013, at which he reported that his left shoulder disability made working on a computer difficult and his knee disability made sitting in one position for prolonged periods difficult.  

In consideration of all the evidence, including that detailed above, the Board finds that the Veteran's service-connected disabilities, combined or singular, did not render him unemployable prior to April 17, 2014.  The medical evidence and the Veteran's statements indicate that, while he experienced limitations working, he was able to work full time until April 2014.  TDIU is available for veterans who cannot obtain or maintain employment - the Veteran consistently did both, on a full-time basis, from 2008 until he stopped working in April 2014.  While TDIU could be awarded to a veteran who works but only makes a marginal income, this Veteran consistently earned over $6,000 per month throughout this entire time period - an annual income that far exceeds that poverty threshold.  See 38 C.F.R. § 4.16(a).  

While the Veteran stated that he lost time over the years due to illness during his full-time employment, that is exactly the purpose of his receipt of VA disability benefits - to compensate for average impairment at work.  There is no suggestion this time lost was in a non-paid capacity, thereby reducing his income.  During the time period the Veteran reportedly took 90 days off work, he was awarded a temporary 100 percent rating for March and April 2012 for the left knee condition based on the need for convalescence, along with special monthly compensation based on housebound criteria.  

Accordingly, the Board finds that the Veteran was not rendered unemployable by his service-connected disabilities prior to April 17, 2014.  He worked full-time for the federal government with a considerable salary.

Since April 17, 2014, the Veteran has been in receipt of a 100 percent combined evaluation.  The receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C. § 1114(s).  See id.  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

Here, the Board believes that the facts of this case are sufficiently unique such that the total schedular rating that was assigned as of April 2014 does, in fact, moot the TDIU claim on and after that date.  In this case, along with the assignment of the 100 percent schedular rating for PTSD, the Veteran was also awarded special monthly compensation under 38 U.S.C. § 1114(s), effective April 17, 2014.  The Veteran's VA benefits are already maximized for the time period on and after April 17, 2014, during which he had a total schedular rating, so consideration of TDIU would result in no additional discernable benefit.  Therefore, to the extent the pending TDIU claim encompasses the time periods after April 2014 during which the Veteran was already awarded a 100 percent schedular rating plus special monthly compensation, that part of the claim is moot.


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In July 2008 and February 2009, the RO mailed the Veteran letters that outlined the evidence required to substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  In response to the Court's recent decision returning this case to the Board, the Veteran has not identified any additional evidence he wanted VA to obtain.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, Social Security Administration (SSA) records, and supporting lay statements.  The Veteran was also afforded VA compensation and pension examinations in June 2008, August 2009, and January 2013 to assist in determining the severity of the Veteran's disabilities.  The June 2008 and August 2009 examinations were adequate because they were performed by a medical professional, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  Although the Board found that the January 2013 examination was inadequate, an adequate addendum medical opinion was obtained in October 2015 per the Board's August 2015 remand.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 




[Continued on next page]
ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the left knee is denied.

Change evaluation of degenerative arthritis of the left knee based on pain and limitation of motion from Diagnostic Code 5010-5260 to Diagnostic Code 5258 and continue the 20 percent rating from March 6, 2012.
  
Entitlement to a TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


